The opinion of the court was delivered,
by Knox, J.
The plaintiff in error complains that the Court of Common Pleas submitted the question to the jury, whether Alexander Crow was not the real purchaser under the articles of 26th December, 1845, instead of the purchase being a joint one by Alexander Crow and John Hanaway. We do not think this a material error, if error there was, which is by no means certain; for conceding that the purchase was made by Crow and Hanaway, for their mutual benefit, the assignment made by Hanaway to Crow the day after the purchase vested the entire equitable estate in Crow, and- upon payment of the residue of the purchase-money he was entitled to a separate conveyance.
All of the vendors appear to have been willing to execute the deed to Crow alone, except Thomas Morris; who seems to have laboured under the belief that a separate conveyance to Crow would in some way affect the rights of Mrs. Hanaway to dower. In this he was mistaken. Mrs. Hanaway had no interest to be affected, and even if it were otherwise she could not have been influenced by the transfer of the legal title to Crow. We have no doubt of the power of a court of law to enforce performance of this contract, through the medium of a conditional verdict; and we think, under the evidence, the plaintiff was clearly entitled to recover.
The judgment of the Court of Common Pleas of Fayette • county for the damages is affirmed, but forasmuch as the time limited for the delivering of the deed has expired, it is now here considered and adjudged, that the same be extended, and that the said judgment shall be released if the plaintiffs in error shall, on or before the first day of March next, deliver to the defendant in error the deed in the verdict mentioned, and shall also pay the costs of suit.